EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on December 10, 2021, has been received and made of record. In response to the Non-Final Office Action dated September 10, 2021, claims 1, 7, 8, 14, 15, 18, 19 and 22 have been amended and claims 4, 11 and 16 have been cancelled.

Response to Arguments
Regarding the objections to claims 7, 18 and 19, Applicant has amended the claims to address the previously identified informalities.  Therefore, the outstanding objection to claims 7, 18 and 19 are withdrawn.
Regarding the 35 U.S.C. 112 rejection of claim 22, Applicant has amended the claim to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112 rejection of claim 22 is withdrawn.
Regarding the 35 U.S.C. 102 rejection of claims 1, 2, 6, 15, 16 and 222, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 1, 2, 6, 15, 16 and 22 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejections of claims 4, 8-11 and 13, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 4, 8-11 and 13 are withdrawn.   

Withdrawal of Restriction Requirement/Rejoinder
Independent claims 1, 8 and 15 are allowable (see Allowable Subject Matter, infra). The restriction requirement as set forth in the Office action mailed on September 25, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Therefore, claims 7, 14, 18 and 19, directed to non-elected species, are no longer withdrawn from consideration and are herein rejoined because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 6-10, 13-15 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-3, 6, 7 and 20-22, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an electronic device, comprising a collecting device including a light sensing surface having a first shape to convert external light into an original image, a display device configured to display a portion of a real-time image obtained from the collecting device when a tilting angle of the display device does not satisfy a first condition, and proportionally reduce a size of the portion of the real-time image displayed on the display device to show a full content of the portion of the real-time image when the tilting angle of the display device satisfies the first condition, a first input device configured to generate a first input data of a user input, and a storage device configured to store the original image having the first shape in response to the first input data, wherein the display device having a display area is further configured to present a display image, the display image being a first portion of the original image in a second shape, wherein the first and second shapes are different shapes, and the electronic device further comprises a processing device configured to, in response to a user correction operation performed on the display image, display, through the display device, an updated partial image according to the user correction operation, the updated partial image being a second portion of the original image, and the user correction operation including at least one of translating the display image or rotating the display image relative to the display area of the electronic device.
Regarding claims 8-10, 13 and 14, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an electronic device, comprising a collecting device, comprising an optical device that receives external light, a light sensing device that has a light sensing surface having a first shape to convert the external light into electrical signals to generate an original image, a display device configured to display a portion of a real-time image obtained from the collecting device when a tilting angle of the display device does not satisfy a first condition, and proportionally reduce a size of the portion of the real-time image displayed on the display device to show a full content of the portion of the real-time image when the tilting angle of the display device satisfies the first condition, a first input device configured to generate a first input data of a user input, and  a storage device configured to store the original image having the first shape in response to the first input data, wherein the display device that has a display area having a second shape is further configured to display a display image, the display image being a first portion of the original image, wherein the first and second shapes are different shapes; and the electronic device further comprises a processing device configured to, in response to a user correction operation performed on the display image, display, through the display device, an updated partial image according to the user correction operation, the updated partial image being a second portion of the original image, and the user correction operation including at least one of translating the display image or rotating the display image relative to the display area of the electronic device.
Regarding claims 15, 18 and 19, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method for capturing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697